Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00433-CV

                               IN THE INTEREST OF I.I.C., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI23702
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED FOR WANT OF PROSECUTION

           Appellant Martin Chukwumah appeals from the trial court’s order granting a final decree

of divorce. Appellant, who is not an attorney, is representing himself in this appeal.

           Because Appellant twice failed to file a brief that complies with the Texas Rules of

Appellate Procedure, we dismiss this appeal for want of prosecution.

                                   APPELLANT’S ORIGINAL BRIEF

           On August 20, 2018, Appellant filed a pro se brief. Appellant’s handwritten, four-page

brief merely recited alleged facts pertaining to his ex-wife; it closed with a request for an injunction

against his ex-wife and a prayer for general relief.

           On August 30, 2018, we advised Appellant that his brief did not comply with Rule 38.1 of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. We noted his brief did not
                                                                                          04-18-00433-CV


include the following: Identity of Parties and Counsel, Table of Contents, Index of Authorities,

Statement of the Case, Issues Presented, Summary of the Argument, Argument, or an Appendix

(that complied with the Rules). See id. R. 9.4, 9.5, 38.1.

        We also warned Appellant of additional defects in the brief. No part of the brief contained

any citations to the record. Contra id. R. 38.1(g) (“The statement [of facts] must be supported by

record references.”); id. R. 38.1(i) (“The brief must contain . . . appropriate citations . . . to the

record.”). The three pages of the brief that might be construed as a statement of facts recited

alleged facts and complaints, but the brief did not state how the trial court erred or on what legal

basis this court should reverse the trial court’s judgment. Contra id. (“The brief must contain a

clear and concise argument for the contentions made . . . .”).

        We struck Appellant’s brief and ordered Appellant to file an amended brief that corrected

all the violations we noted and fully complied with the applicable rules. See, e.g., id. R. 9.4, 9.5,

38.1. We warned Appellant that if the amended brief did not comply with our order, we could

“strike the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed

to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal

if an appellant fails to timely file a brief).

                                    APPELLANT’S AMENDED BRIEF

        On October 29, 2018, Appellant filed an amended brief. The amended brief does not

comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.

        The handwritten, thirty-eight-page brief contains a Table of Contents, an Introduction, and

an Index of Authorities. However, it does not contain an Identity of Parties and Counsel, Statement

of the Case, Issues Presented, Summary of the Argument, Argument, or an Appendix (that

complies with the Rules). See id. R. 9.4, 9.5, 38.1. Like the original brief, no part of the brief

contains any citations to the record. Contra id. R. 38.1(g) (“The statement [of facts] must be
                                                   -2-
                                                                                        04-18-00433-CV


supported by record references.”); id. R. 38.1(i) (“The brief must contain . . . appropriate citations

. . . to the record.”). The amended brief recites alleged facts and complaints, and it asserts the trial

court erred in denying his demand for a jury. But Appellant’s brief does not cite to the record to

show he requested a jury trial, does not cite to the record to show he objected to a bench trial, or

otherwise present any legal argument supporting his contentions. Contra id.

        The brief includes some citations to cases, but the citations refer to general statements of

the law rather than “clear and concise arguments for the contentions made.” Contra id.

        Throughout, the brief recites conclusory complaints, but it does not present clear and

concise arguments, with appropriate citations to authorities and the record, for this court to reverse

the trial court’s judgment, contra id., and we may not create Appellant’s arguments for him, see

Meyer v. State, 310 S.W.3d 24, 26 (Tex. App.—Texarkana 2010, no pet.) (“We do not, and cannot,

create arguments for parties—we are neither the appellant’s nor the appellee’s advocate.”).

        Appellant’s amended brief does not present anything for appellate review.

                                            CONCLUSION

        Appellant has twice failed to submit a brief that complies with the Texas Rules of Appellate

Procedure. Even with his amended brief, Appellant has presented nothing for this court to review.

Appellee’s motion to strike Appellant’s brief is granted. We strike Appellant’s amended brief,

prohibit him from filing another, and dismiss this appeal for want of prosecution. See TEX. R. APP.

P. 9.4, 38.8(a)(1), 38.9(a), 42.3(b),(c).

                                                    PER CURIAM




                                                  -3-